UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6327


STEVEN FAISON EL, Beneficiary Over: Steven Devaughn Faison Trust,

                    Plaintiff - Appellant,

             v.

US DEPARTMENT OF TREASURY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Frank D. Whitney, Chief District Judge. (5:17-cv-00205-FDW)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Faison El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven Faison El appeals the district court’s order denying relief on his civil

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Faison El v. U.S. Dep’t of Treasury,

No. 5:17-cv-00205-FDW (W.D.N.C. Mar. 21, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2